Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/404,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Kristine Yates on 3/10/2021.

The application has been amended as follows: 
1. 	(Currently Amended) An access system comprising:
one or more processors; and

direct a browser session to display an indication of an availability of secure information;
responsive to receiving a trigger for the secure information, send, to a transparent proxy system, a request for the secure information; [[and]]
subsequent to receiving, from the transparent proxy system, the secure information with formatting instructions for preventing access by an end user to the secure information, provide the secure information to a protected resource;
in response to determining that the protected resource is protected, send, to the transparent proxy system, a request for login credentials associated with the protected resource;
receive, from the transparent proxy system and without intervention of a user associated with a client device, login credentials;
populate a login form of the protected resource with the login credentials; and
submit the login form for access to the protected resource by the user, without saving the login credentials to a memory within the access system, wherein, subsequent to submitting the login credentials, the login credentials are no longer accessible by the access system. 


3.	(Previously Presented) The access system of claim 1, wherein the formatting instructions comprise instructions for making portions of the browser session non-transparent to the end user.

4.	(Currently Amended) The access system of claim [[1]] 3, wherein the formatting instructions further comprise instructions for adding one or more additional non-transparent layers to the portions of the browser session.

5.	(Previously Presented) The access system of claim 1, wherein the formatting instructions further comprise instructions for automatically submitting a page of the browser session that includes the secure information without active participation from the end user.

6.	(Previously Presented) The access system of claim 1, wherein the end user is an employee or contractor associated with an enterprise.

7. 	(Previously Presented) The access system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the access system to send, to the transparent proxy system, usage parameters associated with an administrative dashboard, and wherein the usage parameters define a scope of acceptable intents. 

8.	(Previously Presented) The access system of claim 1, wherein the request for the secure information comprises a request for payment information for a particular purchase.

9.	(Currently Amended) The access system of claim 1, wherein the [[the]] trigger comprises a selection corresponding to the availability of the secure information.

10.	(Previously Presented) The access system of claim 1, wherein the trigger comprises a submission of a page of the browser session.
11.	(Previously Presented) The access system of claim 1, wherein the secure information comprises secure enterprise identification information.

12. 	(Previously Presented) The access system of claim 11, wherein the secure enterprise identification information comprises enterprise credit card payment information.

13. – 18. (Canceled).

19.	(Currently Amended) A method of operating an access system, the method comprising:

responsive to receiving a trigger for the secure information, sending, to a transparent proxy system, a request for the secure information; and
subsequent to receiving, from the transparent proxy system, the secure information with formatting instructions for preventing access by an end user to the secure information, providing the secure information to a protected resource;
in response to determining that the protected resource is protected, send, to the transparent proxy system, a request for login credentials associated with the protected resource;
receive, from the transparent proxy system and without intervention of a user associated with a client device, login credentials;
populate a login form of the protected resource with the login credentials; and
submit the login form for access to the protected resource by the user, without saving the login credentials to a memory within the access system, wherein, subsequent to submitting the login credentials, the login credentials are no longer accessible by the access system. 



direct a browser session to display an indication of an availability of secure information;
responsive to receiving a trigger for the secure information, send, to a transparent proxy system, a request for the secure information; and
subsequent to receiving, from the transparent proxy system, the secure information with formatting instructions preventing access by an end user to the secure information, provide the secure information to a protected resource;
in response to determining that the protected resource is protected, send, to the transparent proxy system, a request for login credentials associated with the protected resource;
receive, from the transparent proxy system and without intervention of a user associated with a client device, login credentials;
populate a login form of the protected resource with the login credentials; and
submit the login form for access to the protected resource by the user, without saving the login credentials to a memory within the access system, wherein, subsequent to submitting the login credentials, the login credentials are no longer accessible by the access system. 

21. – 23. (Canceled).

24. 	(New) The method of claim 19, wherein the formatting instructions comprise instructions for making portions of the browser session non-transparent to the end user.

25. 	(New) The method of claim 24, wherein the formatting instructions further comprise instructions for adding one or more additional non-transparent layers to the portions of the browser session.

26.	(New) The method of claim 19, wherein the formatting instructions further comprise instructions for automatically submitting a page of the browser session that includes the secure information without active participation from the end user.

27.	(New) The computer readable storage media of claim 20, wherein the formatting instructions comprise instructions for making portions of the browser session non-transparent to the end user.

28.	(New) The computer readable storage media of claim 27, wherein the formatting instructions further comprise instructions for adding one or more additional non-transparent layers to the portions of the browser session.



Reasons for Allowance
5.	Claims 1-12, 19, 20, and 24-29 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20140259130 discloses paragraph 0044 “In the example device-device interaction 400 illustrated in FIG. 4, in response to a user input requesting access to a secure resource at 408, the requesting device 402 may send a proxy request 410 to the proxy device 404. In an alternative example, the request 410 may be intercepted by a proxy engine on requesting device 402.” Para 0047 “If the evaluation is successful (e.g., all answers were correctly provided) the proxy device may provide an authentication credential 426 to a secure device 406. Optionally, the proxy device 404 may also provide the credential to the requesting device 402. Consequently, at 428, the authentication credential, provided at 426, allows the requesting device 402 and the secure device 406 to exchange data via a secure connection. The secure connection may be established after the credential is passed from the proxy device 404 to the requesting device 402 and the secure device 406, thereby providing both the 

U.S. Publication No. 20110154464 discloses on paragraph 0223 “The systems and methods of the present invention are directed generally towards single sign-on (SSO) for access to protected resources in a computing or network environment. In various embodiments, a user or client desiring access to one or more protected resources, e.g., web pages or applications provided by one or more servers, in a network environment enters user-authentication data once to obtain access to a plurality of protected resources. An intermediary device is disposed in the network to manage internet traffic between a plurality of clients and a plurality of servers. The intermediary can receive a response from a server providing a protected resource, the response identifying a login form. The intermediary device can automatically return to the server on behalf of the client the login form with user-authentication data for the client requesting the protected service, e.g. a request for authentication. In various embodiments, the client/user does not need to respond to every login form issued by servers providing protected resources. In some embodiments, the device may populate the login form with authentication credentials specified by configuration parameters of the device.”

U.S. Publication No. 20120204245 discloses on paragraph 0016 “In various embodiments, the identity of the user is authenticated based on a user-

U.S. Patent No. 10069812 Col. 1 Line 55- Col. 2 Line 19 “The disclosed embodiments relate to a system that automatically logs a user into a website based on login information the system stored when the user previously logged into the website. This system includes functionality to accomplish this login operation even in cases where a user initially navigates to a page in the website that is not a login page. In contrast, as mentioned above, existing auto-login systems typically redirect such a user to a login page where the user must log in manually.” “More specifically, the disclosed embodiments relate to a computer-implemented method for automatically submitting login information from a browser to a website. During operation, the browser sends an initial request for a secure page to a web server. The web server then returns a response to the 

	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-12, 19, 20, and 24-29 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses direct a browser session to display an indication of an availability of secure information, responsive to receiving a trigger for the secure information, send, to a transparent proxy system, a request for the secure information and subsequent to receiving, from the transparent proxy system, the secure information with formatting instructions for preventing access by an end user to the secure information, provide the secure information to a protected resource, no one or two references anticipates or obviously suggest in response to determining that the protected resource is protected, send, to the transparent proxy system, a request for login credentials associated with the protected resource and receive, from the transparent proxy system and without intervention of a user associated with a client device, login credentials.
Thereafter populating a login form of the protected resource with the login credentials and submit the login form for access to the protected resource by the user, without saving the login credentials to a memory within the access system, wherein, subsequent to submitting the login credentials, the login credentials are no longer accessible by the access system. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491